Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
I.        Action Summary
A proper request for consideration under the After Final Consideration Pilot 2.0 (AFCP 2.0) was filed in this application on 10/11/2021 after final rejection.  The request for consideration under AFCP 2.0 has been accepted, the finality of the previous Office action has been withdrawn and the amendments filed on 10/11/2021 have been entered. After the examiner's amendment below claims 6, 9 and 10 are in condition for allowance.
The Drawings filed on 10/24/2019 are accepted by the Examiner.
II.       Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was obtained in a conversation with Ms. Barbara Ann McCoy on 10/21/2021.
The application has been amended as follows: 
CANCEL claims 2-5, 8 and 11-20.
In claim 6, line 5, after “wherein the compound is” DELETE [of the structure is].

III.       Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
et al. disclosed the interaction of cinnamaldehyde with nicotine. However, Chan, J. et al. and all other prior art do not disclose the compounds used in the process of instant claims 6, 9 and 10. The claimed use with the claimed compounds would not have been obvious to one of ordinary skill in the art. Therefore, claims 6, 9 and 10 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

IV.      Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865. The examiner can normally be reached Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626